Citation Nr: 0121961	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  95-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

By a decision, dated September 22, 1999, the Board of 
Veterans' Appeals (Board) entered a decision denying 
entitlement of the veteran to compensation pursuant to 
38 U.S.C.A. § 1151 for a left knee disorder.  The basis of 
such denial was that the claim advanced was not well 
grounded.  As well, the Board in September 1999 remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, the issue of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder.  

The veteran thereafter appealed the Board's decision of 
September 1999 to the United States Court of Appeals for 
Veterans Claims (Court), although such appeal did not 
encompass the remanded claim for service connection for post-
traumatic stress disorder.  A Board remand is in the nature 
of a preliminary order and not a final decision of the Board, 
and, as such, that matter is not herein at issue.  See 
38 C.F.R. § 20.1100(b) (2000).  The Court, by its December 
2000 order, vacated the Board's decision of September 22, 
1999, due to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) while this appeal was pending before the Court, and 
remanded the matter to the Board for readjudication of the 
veteran's claim under the VCAA and any other applicable law 
or regulation.


REMAND

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the VCAA.  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined and expanded 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
the basis on which the RO denied the veteran's claim for VA 
compensation under 38 U.S.C.A. § 1151 no longer exists.  
Moreover, the veteran may not have been duly notified of the 
law and regulations governing the disposition of such claim 
and, as a result, he may have been denied the opportunity to 
submit all pertinent evidence or to formulate appropriate 
argument in support of the benefit sought.  As well, the RO 
in this instance has not yet considered whether any 
additional notification or development actions are required 
under the VCAA.  As the potential for prejudice to the 
veteran would be significant were the Board to proceed to 
adjudicate the merits of the claim presented, a remand to the 
RO for further development and readjudication is necessary.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Further evidentiary development of this matter is sought by 
the veteran, and it is noted that his representative 
specifically requested in an informal hearing presentation, 
dated in June 2001, that additional treatment records 
involving the left knee be obtained.  In order to ensure VCAA 
compliance, actions to obtain any reports of left knee 
treatment not already on file are found to be in order.

It is noted that the veteran essentially contends that 
additional disability of the left knee has resulted from a 
left knee surgical procedure performed by VA in July 1992.  
As to the law governing the veteran's entitlement to § 1151 
benefits in this instance, based on his application therefor 
as received by the RO on December 27, 1994, a showing of 
fault or negligence on the part of VA leading to the onset of 
disability or additional disability is not required.  For 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994); Cf. Amendments 
to 38 U.S.C.A. § 1151 implemented by Section 422(a) of Pub. 
L. No. 104-204, the Department of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (1996) 
(requiring a showing of negligence or fault for entitlement 
to § 1151 benefits for claims filed on or after October 1, 
1997).

Accordingly, as further development is deemed necessary, this 
matter is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to VA 
compensation for a left knee disorder 
under 38 U.S.C.A. § 1151.  The RO should 
also advise the veteran of his right to 
submit any additional argument and/or 
evidence in support of such claim.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
medical evidence as to the existence of 
additional disability of the left knee as 
a direct result of a July 1992 
arthroscopy of the left knee.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a left knee disorder 
prior to and after the July 1992 
arthroscopy by VA involving the left 
knee.  The dates of such evaluation or 
treatment should be provided, to the 
extent possible.  

As well, he should also be asked to 
provide a listing of all post-service 
trauma to the left knee through 
employment injuries, motor vehicle 
accidents, etc., and any treatment 
received as a result.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO should thereafter readjudicate 
the issue of the veteran's entitlement to 
VA compensation benefits under 
38 U.S.C.A. § 1151, based on all the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



